 
Exhibit 10.3
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED.
 
Void after
 
May 31, 2016
 
_____________________________
 
WARRANT TO PURCHASE SHARES
 
This Warrant is issued to SAIL Venture Partners, LP (“Investor”) by CNS
Response, Inc., a Delaware corporation (the “Company”), pursuant to the terms of
that certain Bridge Note and Warrant Purchase Agreement (the “Agreement”), dated
May 14, 2009.  All capitalized terms not defined in this Warrant shall have the
meaning ascribed to them in the Agreement.
 
1.    Purchase of Shares.  Subject to the terms and conditions hereinafter set
forth and set forth in the Agreement, the holder of this Warrant is entitled,
upon surrender of this Warrant at the principal office of the Company (or at
such other place as the Company shall notify the holder hereof in writing), to
purchase from the Company up to 100,000 fully paid and nonassessable Shares (as
defined below) at the Exercise Price (as defined below).
 
2.    Definitions.
 
(a)    Exercise Price.  The exercise price for the Shares initially shall be
$0.25 per share (such price, as adjusted from time to time, is herein referred
to as the “Exercise Price”).
 
(b)    Exercise Period.  This Warrant shall be exercisable, in whole or in part,
during the term commencing on the date hereof and ending on the expiration of
this Warrant pursuant to Section 14 hereof.
 
(c)    The Shares.  The term “Shares” shall mean shares of the Company’s common
stock, par value $0.001 per share.
 
(d)    Change of Control.  The term “Change of Control” shall mean (i) any
consolidation or merger involving the Company pursuant to which the Company's
stockholders own less than fifty percent (50%) of the voting securities of the
surviving entity or (ii) the sale of all or substantially all of the assets of
the Company.
 

--------------------------------------------------------------------------------


 
3.    Method of Exercise.  While this Warrant remains outstanding and
exercisable in accordance with Section 2 above, the holder may exercise, in
whole or in part, the purchase rights evidenced hereby.  Such exercise shall be
effected by:
 
(i)    the surrender of the Warrant, together with a notice of exercise to the
Secretary of the Company at its principal offices; and
 
(ii)    the payment to the Company of an amount equal to the aggregate Exercise
Price for the number of Shares being purchased.
 
4.    Net Exercise.  In lieu of cash exercising this Warrant, the holder of this
Warrant may elect to receive shares equal to the value of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant at the principal
office of the Company together with notice of such election, in which event the
Company shall issue to the holder hereof a number of Shares computed using the
following formula:
 
Y (A - B)
X =                  A
 
Where
 
 
X --
The number of Shares to be issued to the holder of this Warrant.

 
 
Y --
The number of Shares purchasable under this Warrant.

 
 
A --
The fair market value of one Share.

 
 
B --
The Exercise Price (as adjusted to the date of such calculations).

 
For purposes of this Section 4, the fair market value of a Share shall mean the
average of the closing bid and asked prices of Shares quoted in the
over-the-counter market in which the Shares are traded or the closing price
quoted on any exchange on which the Shares are listed, whichever is applicable,
as published in the Western Edition of The Wall Street Journal for the ten (10)
trading days prior to the date of determination of fair market value (or such
shorter period of time during which such stock was traded over-the-counter or on
such exchange).  If the Shares are not traded on the over-the-counter market or
on an exchange, the fair market value shall be the price per Share that the
Company could obtain from a willing buyer for Shares sold by the Company from
authorized but unissued Shares, as such prices shall be determined in good faith
by the Company’s Board of Directors.
 
5.    Certificates for Shares.  Upon the exercise of the purchase rights
evidenced by this Warrant, one or more certificates for the number of Shares so
purchased shall be issued as soon as practicable thereafter, and in any event
within thirty (30) days of the delivery of the subscription notice.
 

--------------------------------------------------------------------------------


 
6.    Issuance of Shares.  The Company covenants that the Shares, when issued
pursuant to the exercise of this Warrant, will be duly and validly issued, fully
paid and nonassessable and free from all taxes, liens, and charges with respect
to the issuance thereof.
 
7.    Adjustment of Exercise Price and Number of Shares.  The number of and kind
of securities purchasable upon exercise of this Warrant and the Exercise Price
shall be subject to adjustment from time to time as follows:
 
(a)    Subdivisions, Combinations and Other Issuances.  If the Company shall at
any time prior to the expiration of this Warrant subdivide the Shares, by
split-up or otherwise, or combine its Shares, or issue additional shares of its
Shares as a dividend, the number of Shares issuable on the exercise of this
Warrant shall forthwith be proportionately increased in the case of a
subdivision or stock dividend, or proportionately decreased in the case of a
combination.  Appropriate adjustments shall also be made to the purchase price
payable per share, but the aggregate purchase price payable for the total number
of Shares purchasable under this Warrant (as adjusted) shall remain the
same.  Any adjustment under this Section 7(a) shall become effective at the
close of business on the date the subdivision or combination becomes effective,
or as of the record date of such dividend, or in the event that no record date
is fixed, upon the making of such dividend.
 
(b)    Reclassification, Reorganization and Consolidation.  In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 7(a) above), then the Company shall make appropriate
provision so that the holder of this Warrant shall have the right at any time
prior to the expiration of this Warrant to purchase, at a total price equal to
that payable upon the exercise of this Warrant, the kind and amount of shares of
stock and other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
Shares as were purchasable by the holder of this Warrant immediately prior to
such reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the holder
of this Warrant so that the provisions hereof, including Sections 7(a), shall
thereafter be applicable with respect to any shares of stock or other securities
and property deliverable upon exercise hereof, and appropriate adjustments shall
be made to the purchase price per share payable hereunder, provided the
aggregate purchase price shall remain the same.
 
(c)    Notice of Adjustment.  When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the holder of such event and
of the number of Shares or other securities or property thereafter purchasable
upon exercise of this Warrant.
 
8.    No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make a cash payment therefor on the
basis of the Exercise Price then in effect.
 

--------------------------------------------------------------------------------


 
9.    Representations of the Company.  The Company represents and warrants to
Holder that the representations and warranties made by the Company in Section 2
of the Agreement are true, correct and complete as of the date hereof. In
addition, the Company represents that the Shares necessary for a cash exercise
of this Warrant are duly reserved.
 
10.   Representations and Warranties by the Holder.  The Holder represents and
warrants to the Company that the representations and warranties made by the
Holder in Section 3 of the Agreement are true, correct and complete as of the
date hereof.
 
11.   Restrictive Legend.
 
The Shares (unless registered under the Securities Act of 1933, as amended (the
"Act")) shall be stamped or imprinted with a legend in substantially the
following form:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.  COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE SHARES AND
RESTRICTING THEIR TRANSFER MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY AT THE
PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.
 
THE SALE OF SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN
QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND
THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY SECTION 25100, 25102 OR 25105
OF THE CALIFORNIA CORPORATIONS CODE.  THE RIGHTS OF ALL PARTIES TO THIS
AGREEMENT ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED UNLESS
THE SALE IS SO EXEMPT.
 
12.   Warrants Transferable.  Subject to compliance with the terms and
conditions of this Section 12, this Warrant and all rights hereunder are
transferable, in whole or in part, without charge to the holder hereof (except
for transfer taxes), upon surrender of this Warrant properly endorsed or
accompanied by written instructions of transfer.  With respect to any offer,
sale or other disposition of this Warrant or any Shares acquired pursuant to the
exercise of this Warrant prior to registration of such Warrant or Shares, the
holder hereof agrees to give written notice to the Company prior thereto,
describing briefly the manner thereof, together with a written opinion of such
holder's counsel, or other evidence, if requested by the Company, to the effect
that such offer, sale or other disposition may be effected without registration
or qualification (under the Act as then in effect or any federal or state
securities law then in effect) of this Warrant or the Shares and indicating
whether or not under the Act certificates for this Warrant or the Shares to be
sold or otherwise disposed of require any restrictive legend as to applicable
restrictions on transferability in order to ensure compliance with such
law.  Upon receiving such written notice and reasonably satisfactory opinion or
other evidence, if so requested, the Company, as promptly as practicable, shall
notify such holder that such holder may sell or otherwise dispose of this
Warrant or such Shares, all in accordance with the terms of the notice delivered
to the Company.  If a determination has been made pursuant to this Section 12
that the opinion of counsel for the holder or other evidence is not reasonably
satisfactory to the Company, the Company shall so notify the holder promptly
with details thereof after such determination has been made.  Each certificate
representing this Warrant or the Shares transferred in accordance with this
Section 12 shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with such laws, unless in the
aforesaid opinion of counsel for the holder, such legend is not required in
order to ensure compliance with such laws.  The Company may issue stop transfer
instructions to its transfer agent in connection with such
restrictions.   Notwithstanding the foregoing, Holder may assign this Warrant or
the Shares into which such Warrant may be converted to an affiliated entity
without the prior written consent of the Company so long as such assignment
complies with applicable law.
 

--------------------------------------------------------------------------------


 
13.   Rights of Stockholders.  No holder of this Warrant shall be entitled, as a
Warrant holder, to vote or receive dividends or be deemed the holder of the
Shares or any other securities of the Company which may at any time be issuable
on the exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the holder of this Warrant, as such, any of the rights
of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised and the Shares purchasable upon the exercise
hereof shall have become deliverable, as provided herein.
 
14.   Expiration of Warrant; Notice of Certain Events Terminating This Warrant.
 
(a)    This Warrant shall expire and shall no longer be exercisable upon the
earlier to occur of:
 
(i)    5:00 p.m., California local time, on May 31, 2016; or
 
(ii)   The consummation of any Change of Control if the notice set forth in
Section 14(b) is sent.
 
(b)    The Company shall provide at least ten (10) days prior written notice of
the event set forth in Section 14(a)(ii), which shall indicate that this Warrant
shall expire upon the consummation of such event.
 

--------------------------------------------------------------------------------


 
15.   Notices.  All notices and other communications given or made hereunder
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed electronic mail
or facsimile if sent during normal business hours of the recipient, and if not
so confirmed, then on the next business day, with a copy to be sent by United
States first class mail, postage prepaid, (c) five (5) days after being sent by
registered or certified mail, return receipt required, postage prepaid, or (d)
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent to the respective parties at their address or fax
number as set forth on the signature page to the Agreement or to such electronic
mail address, facsimile number or address as subsequently modified by written
notice given in according with this Section 15.
 
16.   Governing Law.  This Warrant and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state.
 
17.   Rights and Obligations Survive Exercise of Warrant.  Unless otherwise
provided herein, the rights and obligations of the Company, of the holder of
this Warrant and of the holder of the Shares issued upon exercise of this
Warrant, shall survive the exercise of this Warrant.
 
Issued this ___ day of ______________, 2009.
 



 
CNS RESPONSE, INC.
                                      
By:                         
     
Title:                         

                               
 
Accepted and agreed:


SAIL VENTURE PARTNERS, LP
 
By:                                                                    
 
Name:                                                                    
 
Title:                                                                    
 
Address: 
600 Anton Blvd., Suite 1010

 
Costa Mesa, CA 92626




--------------------------------------------------------------------------------


 
EXHIBIT A
 
NOTICE OF EXERCISE


TO:
CNS Response, Inc.

 
                     

 
                     

Attention: Chief Executive Officer
 
1.           The undersigned hereby elects to purchase __________ Shares of
_____________ pursuant to the terms of the attached Warrant.
 
2.           Method of Exercise (Please initial the applicable blank):
 
 
___
The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.

 
 
___
The undersigned elects to exercise the attached Warrant by means of the net
exercise provisions of Section 4 of the Warrant.

 
3.           Please issue a certificate or certificates representing said Shares
in the name of the undersigned or in such other name as is specified below:
 
_________________________________
(Name)
 
_________________________________
 
_________________________________
(Address)
 
4.           The undersigned hereby represents and warrants that the aforesaid
Shares are being acquired for the account of the undersigned for investment and
not with a view to, or for resale, in connection with the distribution thereof,
and that the undersigned has no present intention of distributing or reselling
such shares and all representations and warranties of the undersigned set forth
in Section 10 of the attached Warrant are true and correct as of the date
hereof.
 

 
______________________________
 
(Signature)
     
______________________________
 
(Name)
   
______________________________
______________________________
(Date)
 (Title)

 
 

--------------------------------------------------------------------------------


 
FORM OF TRANSFER
(To be signed only upon transfer of Warrant)
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_______________________________________________ the right represented by the
attached Warrant to purchase ____________ shares of  ________________________ of
CNS Response, Inc. to which the attached Warrant relates, and appoints
______________ Attorney to transfer such right on the books of __________, with
full power of substitution in the premises.
 


 
Dated: ____________________

 


 

   
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)
      Address: 
                                 
                                                     
                                 



 
Signed in the presence of:
 
 

 
                                
 
 

--------------------------------------------------------------------------------


 